DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.

Election/Restrictions
Applicants previously elected Group 3, directed to method of tissue engineering (i.e. a method of making a tissue engineered construct).  Applicants further previously elected the species wherein the method involves seeding a biological scaffold with ABCB5+ ocular stem cells.  
For the reasons set forth below, generic claim 33 is allowable, therefore the election of species requirement set forth in the Office Action dated 7/19/2017 has been withdrawn.  All methods within the scope of generic claim 33, including the species wherein the ABCB5+ stem cells are dermal mesenchymal stem cells (claim 43) have been considered on the merits.   Claims 33, 43, 45, 48, 49 and 52-56 are pending, and have all been considered on the merits. 

Claim Interpretation
	Claim 33 is directed to a method for tissue engineering, comprising three active steps: 
	(a) seeding a biological tissue scaffold with ABCB5+ stem cells, 
	(b) maintaining the scaffold (with the ABCB5+ stem cells seeded thereupon) under conditions such that tissue is formed, and
	(c) implanting the cell-seeded scaffold at a tissue defect site.  
The claim further defines the composition of the scaffold as comprising (i) a porous matrix of cross-linked collagen and glycosaminoglycan, and (ii) a separate semi-permeable layer.  The claim requires that at least 99% of the total cells present in the scaffold are ABCB5+ stem cells.  It is noted that there are multiple types of ABCB5+ stem cells, for example, ABCB5+ mesenchymal stem cells, ABCB5+ ocular stem cells, etc.  Not all stem cells are ABCB5+, not all ABCB5+ cells are stem cells.  The claim further requires that the ABCB5+ stem cells not be treated with a cytokine ex vivo or in vitro prior to implantation.  This notably means that the (a) seeding and (b) maintaining steps cannot involve use of culture medium that contains soluble cytokines.  This also means the ABCB5+ stem cells cannot be exposed to soluble factors prior to the (a) seeding step.
Claim 43 defines the ABCB5+ stem cells as ABCB5+ dermal mesenchymal stem cells.
Claim 52 defines the scaffold as a Meshed Bilayer Wound Matrix.  The broadest reasonable interpretation of the claim (as it defines the scaffold) is that the scaffold is a meshed bilayer matrix, comprising cross-linked collagen and glycosaminoglycan (i.e. incorporating limitation of parent claim 33), and contains a semi-permeable silicone layer (i.e. incorporating the limitations of parent claim 49).  The term “meshed” is considered to have same effect as ‘being in the form of a mesh’.  The limitation regarding “wound matrix” is an intended use; this term only limits the composition such that it is physically capable of being applied to a wound (i.e. of a size/shape that is possible to apply to some wound on some subject). 
	Claims 53-55 define the pore size of the scaffold.  There is no indication in the specification that these pore sizes are critical or yield any unexpected results. 
	Claim 56 defines the ABCB5+ stem cells as ABCB5+ ocular stem cells.  

Response to Arguments/Amendments
RE: Rejection of claims 33, 45, 48-49, 52-56 under 35 USC 112(a), as lacking written description:
	As currently amended, the claims do have written description in the original disclosure.  Specifically, at page 17, ln 23-26 of the as-filed specification, it is taught that the ABCB5+ stem cells can be added to the scaffold with soluble factors, wherein the soluble factors include cytokines, and at page 22, ln 17-23 of as-filed specification, it is taught that the ABCB5+ cells can be expanded in vitro in the presence of soluble factors, including cytokines, in vitro or ex vivo prior to being seeded on the scaffold.  Both of these positive recitations of ‘providing ABCB5+ stem cells with soluble cytokines’ are sufficient to permit exclusion of the recited limitation.  Therefore, the claims as currently written are considered to be supported. 
	The rejection of record is withdrawn. 

RE: Rejection of claims 33, 45, 48-49 and 52-56 under 35 USC 112(b):
	In light of the amendment, and the further Examiner Amendment presented below, the basis of the prior rejection is moot.  The rejection is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Helen Lockhart on 5/4/2022.

The application has been amended as follows: 

Claim 33 is amended as follows:
Claim 33. (Currently Amended) A method for tissue engineering, comprising seeding a biological tissue scaffold with ABCB5(+) stem cells, maintaining the scaffold under conditions such that tissue is formed, and implanting the seeded scaffold at a site of a tissue defect, 
	wherein the scaffold is a porous matrix of cross-linked collagen and glycosaminoglycan and wherein the scaffold includes a separate semi-permeable layer, 
	wherein at least 99% of the total cells present in the scaffold are ABCB5(+) stem cells, and 
	wherein 

Claim 43 is rejoined.


  
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art in this application is found to be Frank et al (US 2008/0003206), Frank et al (US 2015/0374756), and Bartholomew et al (US 2013/0017175).
The instant claims are non-obvious over each of the Frank et al references for at least the reason that neither Frank et al reference teach or suggest seeding the respective ABCB5+ stem cells on a scaffold comprised of a porous matrix of cross-linked collagen and glycosaminoglycan and wherein the scaffold includes a separate semi-permeable layer.  Each Frank et al reference does teach use of various scaffold materials, but it would not have been prima facie obvious to substitute the specific form of scaffold currently claimed because the specific form of scaffold currently claimed would not be suitable for any of the disclosed uses of either Frank et al reference. 
The instant claims are non-obvious over the Bartholomew et al reference for at least the reason that Bartholomew et al requires activation of the MSCs (which requires exposure to soluble cytokines) prior to implantation of the MSC-seeded scaffold.  Therefore, even if the MSCs were substituted with ABCB5+ MSCs, one would have expected to have to first activate the MSCs with soluble cytokines prior to implantation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633